Citation Nr: 1628975	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  08-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected bilateral pes planus with left anterior os calcis spur and rupture of the left Achilles tendon.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected pes planus.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected pes planus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from September 1980 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA), regional office (RO) in St. Petersburg, Florida.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2011.  A transcript of this hearing is of record.

In June 2012, the Board, in pertinent part, determined the Veteran was entitled to at least a 10 percent rating for his bilateral pes planus; remanded the issue of a rating in excess of 10 percent for pes planus, as well as the issues of service connection for a lumbar spine and left knee disorders, for further development to include a new VA examination.  Such an examination was accomplished in January 2013; and the RO subsequently recognized rupture of the left Achilles tendon as part of the service-connected bilateral pes planus, and assigned a 50 percent rating effective February 12, 2007 (date of claim).  The RO continued to deny service connection for lumbar spine and left knee disorders.  

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the Veteran's lumbar spine and left knee claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board notes that the June 2012 remand also included the issues of entitlement to service connection for right and left hip disabilities.  However, service connection was established for such disabilities by a January 2013 rating decision.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with this decision regarding the hips to include the initial rating assigned or effective date thereof.  Therefore, this matter has been resolved and is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal is requested regarding the issue of entitlement to a rating in excess of 50 percent for service-connected bilateral pes planus with left anterior os calcis spur and rupture of the left Achilles tendon.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met regarding the issue of entitlement to a rating in excess of 50 percent for service-connected bilateral pes planus with left anterior os calcis spur and rupture of the left Achilles tendon.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a statement in May 2015 indicating that he desired to withdraw his claim of entitlement to a rating in excess of 50 percent for service-connected bilateral pes planus with left anterior os calcis spur and rupture of the left Achilles tendon.  The Board requested clarification from the Veteran, and by correspondence received in June 2016 he confirmed his desire to withdraw this appellate claim.  Consequently, there remain no allegations of errors of fact or law for appellate consideration of this claim.  Accordingly, the Board does not have jurisdiction to review this claim s and it is dismissed.


ORDER

The appeal regarding the issue of entitlement to a rating in excess of 50 percent for service-connected bilateral pes planus with left anterior os calcis spur and rupture of the left Achilles tendon is dismissed.


REMAND

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this case, the Board remanded the lumbar spine and left knee claims in June 2012 to accord the Veteran an examination, in part, to address his contention the current disabilities were secondary to his service-connected pes planus.  The Board acknowledges the January 2013 VA examiner expressed opinions that the current lumbar spine and left knee disorders were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected pes planus.  However, these opinions did not explicitly address the matter of secondary aggravation pursuant to Allen, supra, even though that was specifically requested by the Board's remand directives.  Consequently, the Board must conclude that this examination is not adequate for resolution of the lumbar spine and left knee claims.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders, as well as a concomitant duty on the part of VA to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that a remand is required to accord the Veteran a new examination that does adequately address the etiology of his current lumbar spine and left knee disorders, to include the matter of secondary aggravation.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his lumbar spine and left knee since January 2013.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service lumbar spine and/or left knee symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his lumbar spine and left knee disorder.  The claims folder should be made available to the examiner for review before the examination.

For any lumbar spine or left knee disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service.

If the examiner determines such disability is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the Veteran's service-connected bilateral pes planus.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be expressed without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


